Citation Nr: 1425974	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a neck disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral hand pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral shoulder disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral hip disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for a bilateral elbow disability, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to April 1992.  The Veteran also had active duty for training from March 1986 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a neck disability, right knee disability, left knee disability, bilateral hand pain, bilateral shoulder disability, bilateral hip disability, chronic fatigue, fibromyalgia, sleep disturbance, bilateral elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic functional gastrointestinal disability manifested by irritable bowel syndrome has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  


CONCLUSION OF LAW

A chronic disability manifested by irritable bowel syndrome due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an illness causing his diarrhea, which he contends is the result of his service in Southwest Asia.

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).  Functional gastrointestinal disorders include irritable bowel syndrome.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).  The Veteran is a Persian Gulf Veteran as indicated by the Desert Shield/Storm Tour Certification included in his personnel records.

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection on a presumptive basis for this disability is warranted. 

The Veteran reported in his initial claim that his diarrhea began after he returned from the Gulf War in 1992 and has continued since then.

During the December 2009 VA examination, the Veteran reported diarrhea for the past several years.  He reported having a formed bowel movement every day but three to four days a week, he will have soft to watery diarrhea.  He reported having "several" bowel movements during these days but could not provide an exact number.  He had no constipation, hematemesis, melena, abdominal pain or cramping.  He had been gaining weight the last few years.

The Veteran also submitted private records showing treatment for irritable bowel syndrome and a colonoscopy in February 2004.  Following the colonoscopy, he was diagnosed with diverticulosis sigmoid colon.

After reviewing the newly received records, the VA physician assistant who conducted the original VA examination provided a diagnosis for irritable bowel syndrome with diverticulosis.

The lay and medical evidence shows that the Veteran has had irritable bowel syndrome that has existed for 6 months or longer.  Because a diagnosis of irritable bowel syndrome is specifically listed at 3.317(a) Note, as a medically unexplained chronic multisymptom illness, it must next be determined whether the Veteran's irritable bowel syndrome warrants at least a 10 percent rating.  

Irritable bowel syndrome is not a listed disability in the rating schedule.  As such, it is rated by analogy to irritable colon syndrome.  Under Diagnostic Code 7319, irritable colon syndrome warrants a 10 percent rating for moderate disability, manifested by frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board finds that symptoms of irritable bowel syndrome such as diarrhea are capable of lay observation and the Veteran's statements as to the frequency of his diarrhea are credible.  He has consistently stated that he has several bouts of diarrhea per week, and often several per day.  The Board finds that this represents moderate disability.  As such, the Veteran's irritable bowel syndrome has manifested to a degree sufficient to warrant a 10 percent evaluation; therefore, the Board concludes that a medically unexplained chronic multisymptom illness manifested by frequent episodes of irritable bowel syndrome for more than six months is shown.  There has been no evidence presented that suggests that these symptoms are the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  

For these reasons, the Board finds that service connection is warranted on a presumptive basis for a medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome.

ORDER

Service connection for a medically unexplained chronic multisymptom illness manifested by irritable bowel syndrome is granted.


REMAND

During his December 2009 VA examination, the Veteran reported that he underwent a Gulf War Registry Examination in 1997.  Although there are several x-ray reports dated in March 1997 and April 1997 that have been associated with the claims file, the Gulf War Registry Examination Report has not been included.  It appears that only labs and x-ray reports were obtained.  Since Veteran is claiming that his current disability are due to an undiagnosed illness because of this Gulf War service, the Gulf War Registry Examination report is highly relevant to his claim.  For these reasons, a remand is necessary to obtain this report.  
All theories of a claim must be adjudicated.  Here, the December 2009 examination did not address direct service connection.  Also, the subsequent April 2010 addendum opinion only addressed whether there were diagnoses for his symptoms and did not address whether the diagnoses could be directly related to the Veteran's service.  

As neither the examination nor the opinion are adequate in this case, the Board finds that a comprehensive examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Gulf War Registry Examination Report conducted in 1997 at the Pittsburgh VA Medical Center and any other treatment records from the Pittsburgh VA that are not already included in the claims file.  If the report is not available, follow the appropriate procedures to notify the Veteran of the same and request any copies he may have.

2.  Obtain any treatment records from VA Medical Centers located in West Virginia and associated clinics.

3. Schedule the Veteran for examination(s) by a physician to explore his claims of undiagnosed  illness manifested by symptoms in the knees, neck, hands, shoulders, hips, elbows, as well as chronic fatigue, fibromyalgia, and sleep disturbance/apnea. 

The examiner is requested to review the claims folder in order to render opinions as to the following:

a.  Does the Veteran have a diagnosis of the knees, neck, hands, shoulders, hips, elbows, chronic fatigue, fibromyalgia, or sleep disturbance/apnea. 
b.  whether it is at least as likely as not (probability of fifty percent or more) that any diagnosed disability had its onset in service or is otherwise related to his service.

In this regard, the examiner's attention is directed to the October 1989 treatment record that notes left knee pain.  

c.  If any symptoms related to the knees, neck, hands, shoulders, hips, elbows, chronic fatigue, fibromyalgia, or sleep disturbance/apnea are not due to any specific disease entity, whether it is at least as likely as not (probability of fifty percent or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms. 

If so, the examiner should also describe the extent to which the illness has manifested. If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner(s) is (are) advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions. If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
Reasons should be provided for any opinion rendered. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.
 
4. Upon completion of the above actions, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, furnish a supplemental statement of the case and afford an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


